department of the treasury internal_revenue_service washington d c date cc intl wta-n-114313-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from w edward williams senior technical reviewer cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer date a usco fco trust date b date c amount d x percent y percent wta-n-114313-98 issue s i whether taxpayer’s transfer of usco stock to fco should be treated as a taxable sale because it was not undertaken for a valid business_purpose ii whether taxpayer lacked the required control of fco immediately following the transfer of the stock of usco to fco thereby causing the transfer to fail to qualify for nonrecognition treatment under sec_351 conclusion s i based on the limited available facts the transfer of usco stock to fco does not appear to have been undertaken for a valid business_purpose if not undertaken for a valid business_purpose the transfer will either be disregarded or treated as a taxable sale_or_exchange ii assuming that the transfer of the stock of usco to fco was partially motivated by a valid non-tax business_purpose it is likely that taxpayer will be viewed under the facts presented as controlling fco immediately_after_the_transfer for purposes of sec_351 facts taxpayer voluntarily relinquished his u s citizenship expatriated on date a on that date taxpayer owned percent of usco a domestic_corporation the stock of usco was held by a domestic grantor_trust of which taxpayer was an owner shortly after taxpayer expatriated he directed the trust to transfer his entire_interest in usco to fco a newly-formed foreign_corporation it is believed that fco does not engage in any business and holds no other assets taxpayer claims that he transferred his shares of usco in exchange for one share of fco stock in a transfer described under sec_351 and subsequently irrevocably transferred this fco share to trust a foreign_trust however fco's stock transfer records do not reflect this purported issuance of the fco share to taxpayer but rather show that fco issued one share of its stock to trust approximately two weeks after the date of taxpayer’s purported transfer of the usco stock to fco taxpayer claims that he received no consideration in exchange for the contribution of the fco stock to trust taxpayer claims that the lack of an entry in fco’s records documenting the transfer of the fco stock to taxpayer is an oversight there is no evidence that taxpayer received any other consideration in exchange for the transfer of the usco stock to wta-n-114313-98 fco taxpayer claims that he does not have the power to amend the terms of trust or to otherwise control either directly or indirectly the operations of trust taxpayer also maintains that he is not a beneficiary of trust and does not know the identity of the beneficiaries or potential beneficiaries of trust usco contemplated executing an initial_public_offering during the year that the transactions described above occurred but that public offering did not actually take place until two years later on date b a prospectus issued by usco on date c in connection with the contemplated public offering states that taxpayer transferred the usco stock to fco in exchange for percent of the fco stock in connection with an estate_planning transaction when the public offering actually took place two years later a percentage of the usco stock held by fco was sold to the public at a gain of approximately amount d after this sale fco held and apparently continues to hold shares of usco representing approximately x percent of all the shares entitled to vote and y percent of the value of all classes of stock law and analysis sec_351 provides that gain_or_loss shall not be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock of such corporation and immediately after such exchange such person or persons are in control of the corporation for purposes of sec_351 the term control means the ownership of at least percent of i the total combined voting power of all classes of voting_stock and ii the total number of shares of all other classes of stock of such corporation see sec_368 and sec_1_351-1 i business_purpose requirement courts have recognized that a taxpayer may benefit from nonrecognition treatment under sec_351 so long as some valid non-tax business_purpose partially motivated the transaction see eg 688_fsupp_1129 n d tex aff’d 865_f2d_644 5th cir 714_f2d_977 9th cir aff’g t c memo and 154_f3d_630 6th cir aff’g in relevant part and rev’g in part on another issue t c memo in determining whether a valid non-tax business_purpose partially motivated the transaction courts examine all the facts and circumstances with particular emphasis on the following factors whether the transfer fulfilled its stated purpose the extent to which the transferor rather than the transferee benefitted from the transfer the extent to which the transferee needed the property the length of time between the transfer and subsequent wta-n-114313-98 events the number of such transfers the taxpayers’ expertise in tax matters and the transactions’ form courts also examine any indicators of a taxpayer’s intent such as documents or negotiations that confirm or belie the existence of a pre- arranged plan estate of kluener pincite other cases involving business_purpose in the sec_351 context also focus on whether the corporation to which property was transferred in a purported sec_351 transaction was used solely as a mere conduit to accomplish tax benefits that could not have been accomplished directly for example in 46_tc_32 the taxpayer and its sole shareholder contracted to exchange appreciated land they collectively owned for stock of a publicly traded corporation this exchange if consummated directly by the taxpayer and its shareholder would have been taxable at a time when the exchange was imminent the taxpayer’s sole shareholder organized a new corporation and taxpayer and the shareholder transferred the land to the new corporation the new corporation then transferred the land to the publicly traded corporation in exchange for stock of that corporation the new corporation was liquidated shortly thereafter the taxpayer argued that the transactions described above were tax-free under sec_351 and sec_368 of the code respectively the tax_court rejected the taxpayer’s arguments holding that the exchange of land for stock is taxable to the taxpayer because the new corporation served no purpose other than as a conduit to hold title to the land pending the contemplated transfer of the land to the publicly traded corporation id pincite under circumstances where a transfer of property to a corporation is undertaken to advance a tax_avoidance plan and serves no other independent business_purpose courts generally disregard the transfer see eg estate of kluener supra 293_us_465 aff’g 69_f2d_809 2d cir see also revrul_70_140 1970_1_cb_73 a transfer to a controlled_corporation in a purported sec_351 exchange is disregarded under circumstances demonstrating that the transfer was motivated by tax_avoidance considerations and 56_tc_600 transfer of appreciated securities by shareholder to corporation followed by the corporation’s sale of the securities treated as a sale by shareholder of the securities based on the limited facts presented we do not believe that taxpayer’s transfer of the usco stock to fco was undertaken for a valid business_purpose the available facts strongly suggest that taxpayer expatriated with a principal purpose to avoid u s taxe sec_1 and that he executed the transaction at issue to further his tax if taxpayer had remained a u s citizen the transfer of the usco stock to fco would be taxable under sec_367 under the expatriation tax provisions of sec_877 sec_2107 and sec_2501 as in effect at the time of taxpayer’s wta-n-114313-98 avoidance plan given that documents related to the contemplated initial_public_offering of usco were filed on date c with the securities_and_exchange_commission a few months after taxpayer’s expatriation we believe that taxpayer contemplated selling his shares of usco at the time of his expatriation in addition since fco’s records do not reflect any issuance of stock to taxpayer but rather show that an original issue share of fco stock was issued directly to trust we believe this fact indicates that taxpayer planned on transferring his interest of usco to trust albeit cast in form as a transfer of the fco stock at the time of the purported sec_351 transfer a direct sale of usco by taxpayer or a direct gift of usco by taxpayer to trust however would have been subject_to u s income and gift_taxes respectively under the expatriation tax provisions if it is determined that taxpayer expatriated with a principal purpose to avoid u s taxes see sec_877 and sec_2501 it was necessary for taxpayer to transfer the usco stock to a foreign_corporation in exchange for an interest in that corporation and then transfer the foreign_corporation stock to trust to provide taxpayer with a basis for arguing that i the foreign_corporation and not taxpayer would derive the gain from the contemplated sale of usco and ii the transfer to trust should be viewed as a gift of the foreign_corporation stock not usco stock in other words these facts indicate that taxpayer’s objective was to move the usco stock into an offshore_trust without incurring any u s tax_liability on the transfer to the trust in order to avoid u s taxes the prospectus issued in connection with the contemplated public offering of usco which states that taxpayer transferred the usco stock to fco for estate_planning purposes provides further evidence that the transfer was not motivated by a valid business_purpose based on the limited available facts it appears that the transfer of the usco stock to fco lacked a valid business_purpose for the following reasons evidence that the transactions were all integrated parts of a prearranged plan to avoid u s taxes the use of fco in an attempt to indirectly accomplish tax advantages that could not have been accomplished directly and the use of a newly formed holding_company that apparently holds no other assets and engages in no business for the purpose of holding legal_title to usco in order to effectuate the tax_avoidance plan expatriation sec_877 and sec_2107 were redesignated as sec_877 and sec_2107 respectively by the health insurance portability and accountability act of the burden shifts to taxpayer to show that he did not expatriate with the proscribed tax_avoidance purpose since the service can demonstrate that taxpayer’s expatriation resulted in a substantial reduction of taxes that taxpayer would otherwise owe by reason of sec_367 an analysis of the sec_367 issue is set forth in a prior field_service_advice wta-n-114313-98 if a valid business_purpose is lacking the service can argue that the transaction fails to qualify for nonrecognition treatment under sec_351 and should therefore be treated as a taxable sale_or_exchange on the other hand the facts that are indicative of no business_purpose may lead one to conclude that the transfer should be disregarded completely rather than regarded as a taxable sale_or_exchange ii control requirement under sec_351 although the facts suggest that taxpayer’s transfer of the usco stock to fco may not have been motivated by a valid business_purpose we will assume the existence of a valid non-tax business_purpose in connection with providing advice on the question presented even assuming the existence of a valid non-tax business_purpose taxpayer’s transfer of the usco stock to fco will nevertheless be treated as a taxable_exchange if taxpayer does not control fco immediately_after_the_transfer since taxpayer claims that he exercises no control_over trust the control requirement under sec_351 will not be satisfied if trust is treated as controlling fco immediately_after_the_transfer since fco's records show that the fco stock was issued directly to trust and not to taxpayer you have asked for advice on whether taxpayer failed to satisfy the control requirement under sec_351 for this reason even if the service were to accept as true taxpayer's assertion that the fco stock was issued directly to taxpayer and that taxpayer transferred the stock to trust shortly thereafter you have also asked for advice on whether these two steps may be integrated so that trust would be treated as controlling fco immediately_after_the_transfer for purposes of sec_351 the concept of ownership for purposes of the control requirement under sec_351 has been developed through caselaw most of the cases in this area determine such ownership by examining the obligations and freedom of action of the taxpayer with respect to the stock acquired in the exchange courts generally find that the control requirement under sec_351 is satisfied unless the existence of an agreement supported by consideration at the time of the exchange obligates the taxpayer to transfer the stock of the corporation acquired in the exchange to another person hereinafter referred to as the binding_commitment_test see 168_f2d_957 5th cir aff’g 73_fsupp_379 s d fla 12_tc_837 nonacq control requirement is not satisfied where the stock is directly issued to the taxpayer’s children pursuant to a preexisting agreement supported by consideration if a taxpayer has irrevocably foregone or relinquished the legal right to determine whether to keep the shares of the corporation acquired in the exchange prior to his acquisition of the shares the taxpayer is not considered to own such shares for purposes of the control requirement under sec_351 if however there are no restrictions upon the taxpayer’s freedom of action at the time wta-n-114313-98 he acquired the shares it is immaterial how long thereafter he disposes of the stock or whether the disposition is pursuant to a plan not amounting to a binding legal_obligation see eg 127_f2d_514 2nd cir cert_denied 317_us_655 control requirement is satisfied even though the taxpayer immediately_after_the_exchange gave the stock to his children pursuant to a nonbinding prearranged plan 65_tc_1025 control requirement is not satisfied where taxpayer was on the date of the exchange under a legal_obligation to transfer the stock seven years later similar principles have also been applied to cases where the stock of the corporation to which property is transferred is issued directly to a family_member as a gift on the basis that the decisive factor in determining control rests on whether the transferor of the property had the absolute right to designate who would receive all of the stock 70_tc_121 acq in result see also 512_f2d_13 3d cir rev’g 371_fsupp_103 e d pa the d’angelo and stanton courts distinguished their facts from mojonnier sons and fahs on the ground that the taxpayers in the latter cases never obtained control because they were under contractual obligations at the time of the transaction albeit to a family_member to dispose_of the stock however several cases reject the restrictive binding_commitment_test articulated by other courts in 567_f2d_867 9th cir the court concluded that the control immediately_after_the_exchange requirement would be subject_to manipulation if it required a binding obligation to dispose_of control similarly in 174_fsupp_702 d me the court reasoned in dicta that even assuming the lack of a legally binding obligation a series of steps must be viewed as a whole to determine whether they should be treated as parts of a single integrated transaction case development hazards and other considerations for a detailed analysis of the binding_commitment_test as it has been applied in sec_351 cases see jensen of form and substance tax-free incorporations and other transactions under sec_351 va tax rev wta-n-114313-98 the business_purpose doctrine is extremely fact-sensitive and it is not possible to predict the circumstances under which a court will find the lack of a business_purpose we note that a court may apply a low threshold in determining whether a valid business_purpose motivated a particular transaction as an alternative to arguing that the transfer of the usco stock to fco should be treated as a taxable sale_or_exchange we believe that the facts may support an argument that the purported gift of the fco stock to trust was in substance a gift of the usco stock to trust characterizing the transaction in this manner would allow the imposition of the gift_tax under sec_2501 if taxpayer is determined to have expatriated with a principal purpose to avoid u s taxes principles and regulations under sec_2511 which look to the substance of a transaction to determine gift_tax consequences support this position we believe that general substance over form if the service advances this argument we predict that taxpayer may attempt to recant his current position that he does not control trust and argue that a gift was not made to trust because taxpayer never surrendered dominion and control_over the usco stock this field_service_advice has been coordinated with the office of assistant chief_counsel corporate and the office of assistant chief_counsel field service corporate branch and passthroughs special industries branch if you have any further questions please call w edward williams senior technical reviewer
